—In an action for the agreed price and reasonable value of work, labor and services, plaintiff appeals from (1) an order of the Supreme Court, Westchester County, entered October 26, 1976, which granted the branch of defendant’s motion which sought dismissal of the complaint on the ground of lack of in personam jurisdiction and (2) a further order of the same court, entered December 21, 1976, which denied its renewal motion. Appeal from the order entered October 26, 1976 dismissed as academic. This order was superseded by the order made on renewal on new facts. Order entered December 21, 1976 affirmed. Defendant-respondent is awarded one bill of $50 costs and disbursements to cover both appeals. Plaintiff has failed to establish that defendant was transacting business within this State (see CPLR 302, subd [a], par 1; McKee Elec. Co. v Rauland-Borg Co., 20 NY2d 377, 382; Aero-Brocker Knitting Mills v Allied Fabrics Corp., 54 AD2d 647; Concrete Detailing Serv. v Thomsson Steel Co., 411 F Supp 1021). Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.